DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 6 July 2022. Examiner acknowledges the amendments to claims 12, 13, and 16, and the new addition of claims 21-23. Claims 12-17 and 21-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 12-17 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 12 recites the limitations “presenting a first stimulus”, “receiving a response”, “determining a second image”, “presenting a second stimulus”, “updating a prior probability”, and “determining a measure of visual symptoms”, wherein these limitations can each be performed in the mind or by hand, as “presenting a first stimulus” and “presenting a second stimulus” can be done in the mind or by hand (In FIG. 1 an image of visual symptoms comprising glare and halo is presented to the patient 14 (Applicant’s Specification [0017]), wherein this can be performed by merely showing a patient an image using hands), “receiving a response” can be done in the mind or by hand (The response accordingly may comprise a binary response  (e.g., yes/no) by the patient 14 (Applicant’s Specification [0017]), wherein this can be performed in the mind or by hand by audibly responding), “determining a second image” can be done in the mind or by hand (The prior probability may be updated in a Bayesian method, based on the response provided by the patient 14 (Applicant’s Specification [0029]), wherein the updating of the prior probability to determine a second image for a second stimulus can be done in the mind or by hand with at least limited amounts of data), “updating a prior probability” can be done in the mind or by hand (The prior probability may be updated in a Bayesian method, based on the response provided by the patient 14 (Applicant’s Specification [0029]), wherein the updating of the prior probability can be done in the mind or by hand with at least limited amounts of data), and “determining a measure of visual symptoms” can be done in the mind or by hand (The  measure  may  comprise  a determination that the visual symptoms of the patient 14 exceed a threshold (Applicant’s Specification [0038]), wherein the determination can be done in the mind or by hand with at least limited amounts of data).
Claim 12 further fails to recite any additional elements that would integrate the exception into a practical application of the exception at Step 2A Prong Two, as well as failing to allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B as the recitation of the limitations above being performed “on a display screen”, “using a processor”, “on an input device” are considered to be generic computer function (MPEP 2106.05(d)(II)). Thus the claim is not patent eligible.
Dependent claim 13 incorporates the non-statutory subject matter of claim 12 therein. Claim 13 further specifies the visual symptoms of the stimulus, which is considered to further limit the abstract idea.
Dependent claim 14 incorporates the non-statutory subject matter of claim 12 therein. Claim 14 further specifies that the prior probability is based on a prior response by the patient, which is considered to further limit the abstract idea.
Dependent claim 15 incorporates the non-statutory subject matter of claim 12 therein. Claim 15 further specifies that the prior probability is based on a plurality of prior responses by the patient, which is considered to further limit the abstract idea.
Dependent claim 16 incorporates the non-statutory subject matter of claim 12 therein. Claim 16 further specifies that updating the prior probability includes utilizing a Bayesian method, which is considered to further limit the abstract idea.
Dependent claim 17 incorporates the non-statutory subject matter of claim 12 therein. Claim 17 further specifies that the determining of the measure of visual symptoms includes determining whether the visual symptoms of the patient exceed a threshold, which is considered to further limit the abstract idea.
Dependent claim 21 incorporates the non-statutory subject matter of claim 12 therein. Claim 21 further specifies that the first response is a binary response, which is considered to further limit the abstract idea.
Dependent claim 22 incorporates the non-statutory subject matter of claim 12 therein. Claim 22 further specifies the visual symptoms of the stimulus, which is considered to further limit the abstract idea.
Dependent claim 23 incorporates the non-statutory subject matter of claim 12 therein. Claim 23 further specifies selecting a lens, wherein this limitation can be performed in the mind or by hand (The memory 58 may be configured to store a listing of lenses, such as intraocular lenses (including multifocal intraocular lenses), and the processor 56 may be configured to select one or more of the lenses from the memory 58 for implantation in the patient based on the testing results (Applicant’s Specification, Paragraph [0041]), wherein this limitation can be performed in the mind by thinking about the results of the testing and identifying a lens).
Dependent claim 23 further fails to recite any additional elements that would integrate the exception into a practical application of the exception at Step 2A Prong Two, as well as failing to allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B as the recitation of the limitations above being performed “using the processor” are considered to be generic computer function (MPEP 2106.05(d)(II)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-16 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesmes et al. (Bayesian adaptive estimation of the contrast sensitivity function: The quick CSF method, previously presented), hereinafter Lesmes, in view of Abrahamsson et al. (Impairment of contrast sensitivity function (CSF) as a measure of disability glare, previously presented), hereinafter Abrahamsson.

Regarding claim 12, Lesmes teaches a method of determining visual symptoms of a patient (contrast sensitivity function (CSF) predicts functional vision (Lesmes, Page 1, Introduction)), comprising: presenting, on a display screen (a first important step is using a computer based display, which provides the stimulus flexibility and precision to distinguish between normal and abnormal CSFs, and even between abnormal CSF subtypes (Lesmes, Page 3, Paragraph 2)), a first stimulus to a patient comprising a first image (To meet these needs, a first important step is using a computer-based display, which provides the stimulus flexibility and precision to distinguish between normal and abnormal CSFs, and even between abnormal CSF subtypes (Lesmes, Page 3, Paragraph 2); The stimuli were displayed on a Dell 17-inch color CRT monitor with an 85-Hz refresh rate…Stimuli were viewed binocularly with natural pupil at a viewing distance of approximately 175 cm in dim light (Lesmes, Page 8, Paragraph 4)); receiving, on an input device, a first response to the first stimulus by the patient (At the conclusion of each trial t, the evidence provided by the observer's response, r t, is used to update the knowledge about CSF parameters, i.e., p t( θ) is updated to p t+1( θ), via Bayes Rule (Lesmes, Page 6, Paragraph 2)); determining, using a processor (Lesmes, Page 3, Paragraph 2), a second image based on the first response, the second image different than the first image (Lesmes, Page 15, Paragraph 4); presenting, on the display screen (Lesmes, Page 3, Paragraph 2), a second stimulus to the patient comprising the second image (Lesmes, Page 15, Paragraph 4); receiving, on the input device (Lesmes, Page 3, Paragraph 2), a second response to the second stimulus by the patient (the selected grating stimulus is presented as a dot, whose color represents a correct (green) or incorrect (red) response (Lesmes, Page 5, Movie 1)); updating, using the processor (Lesmes, Page 3, Paragraph 2), a prior probability of visual symptoms for the patient based on the first response or the second response (Lesmes, Page 6, Paragraph 2); and determining, using the processor (Lesmes, Page 3, Paragraph 2), a measure of visual symptoms of the patient based on the updated prior probability (The qCSF applies a Bayesian adaptive strategy that uses a priori knowledge about the CSF's general functional form to accelerate the information gained about the psychophysical observer. Results from simulations and psychophysics demonstrate that 100 trials are sufficient for reasonably accurate and precise estimates of sensitivity across the full spatial frequency range. As few as 25 trials are needed to estimate the broad metric provided by the area under the contrast sensitivity function. Taken together, these results suggest that the qCSF method can meet the different needs for measuring contrast sensitivity in basic and clinical vision applications (Lesmes, Page 10, Paragraph 5)).
Lesmes discloses the measuring of symptoms under different glare conditions (abnormal CSFs observed across different illumination and glare conditions, temporal frequencies, and retinal loci (Lesmes, Page 3, Paragraph 1); As a critical outcome measure for clinical trials, contrast sensitivity must be measured with and without glare (Page 10, Paragraph 7)), but Lesmes fails to explicitly disclose that the one or more visual symptoms of the stimulus include one or more of halo or glare of an intraocular lens. However, Lesmes fails to explicitly disclose that the first image includes one or more of a halo or glare, the second image includes one or more of halo or glare that is different than the halo or the glare of the first image. Abrahamsson discloses a method for assessing disability glare in a patient, wherein Abrahamsson further discloses an image including one or more of halo or glare (Disability glare caused by media opacities can, at least partly, be explained as a real luminous veil at the fovea arising from scattering of the glare light within the media of the eye. An equivalent veiling luminance, Leq, expressed as a fraction n = Leq/E where E is the direct illuminance onto the eye from the glare light source, is a characteristic measure of the intraocular light scattering (Abrahamsson, Page 1132, Paragraph 8); Different test targets have been used for establishing the effect of glare light. The theoretical background for using the contrast sensitivity function as a measure of disability glare was presented by Paulsson and Sjostrand. In the present study, we have developed this method further and studied the influence of disability glare in cataract patients (Page 1134, Paragraph 4)), wherein Abrahamsson discloses iteratively presenting stimuli that are different from prior stimuli (The cataract patients experienced a significant reduction of their glare problems and the glare score significantly decreased when the mean luminance was lowered (Abrahamsson, Page 1133, Paragraph 6-Page 1134, Paragraph 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lesmes so as to incorporate that the first image and the second image include one or more of halo or glare, wherein the second image includes one or more of halo or glare that is different than the halo or the glare of the first image as taught by Abrahamsson so as to measure disability glare in patients (Abrahamsson, Page 1134, Paragraph 4) and as a lesser halo or lesser glare is indicative of improved patient visibility (Abrahamsson, Page 1133, Paragraph 6-Page 1134, Paragraph 1).
Regarding claim 13, Lesmes in view of Abrahamsson teaches the method of claim 12, wherein Lesmes discloses the measuring of symptoms under different glare conditions (abnormal CSFs observed across different illumination and glare conditions, temporal frequencies, and retinal loci (Lesmes, Page 3, Paragraph 1); As a critical outcome measure for clinical trials, contrast sensitivity must be measured with and without glare (Lesmes, Page 10, Paragraph 7)), but Lesmes fails to explicitly disclose that the first image includes one or more of halo or glare of an intraocular lens. Abrahamsson discloses a method for assessing disability glare in a patient, wherein Abrahamsson further discloses that a first image comprises one or more of halo or glare of an intraocular lens (Disability glare caused by media opacities can, at least partly, be explained as a real luminous veil at the fovea arising from scattering of the glare light within the media of the eye. An equivalent veiling luminance, Leq, expressed as a fraction n = Leq/E where E is the direct illuminance onto the eye from the glare light source, is a characteristic measure of the intraocular light scattering (Abrahamsson, Page 1132, Paragraph 8); Different test targets have been used for establishing the effect of glare light. The theoretical background for using the contrast sensitivity function as a measure of disability glare was presented by Paulsson and Sjostrand. In the present study, we have developed this method further and studied the influence of disability glare in cataract patients (Page 1134, Paragraph 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lesmes in view of Abrahamsson so as to incorporate that the one or more visual symptoms of the stimulus include one or more of halo or glare of an intraocular lens as taught by Abrahamsson so as to measure disability glare in patients (Abrahamsson, Page 1134, Paragraph 4).
Regarding claim 14, Lesmes in view of Abrahamsson teaches the method of claim 12, wherein the prior probability is based on a prior response by the patient to a prior stimulus presented to the patient (Following the Bayesian inference step, the updated estimates of CSF parameters are calculated by the marginal posterior means. The posterior, p t+1( θ), serves as the prior for the next trial (Page 6, Paragraph 2)); Before any data is collected, an initial prior, p t = 1( θ), represents foreknowledge of the observer's CSF parameter (Lesmes, Page 5, Paragraph 2)).
Regarding claim 15, Lesmes in view of Abrahamsson teaches the method of claim 12, wherein the prior probability is based on a plurality of prior responses by the patient to a plurality of prior stimuli presented to the patient (By effectively simulating the next trial for each possible stimulus, and evaluating possible stimuli for their expected effects on the posterior, the method avoids large regions of the stimulus space that are not likely to be useful to the given experiment (Lesmes, Page 6, Paragraph 3)).
Regarding claim 16, Lesmes in view of Abrahamsson teaches the method of claim 12, wherein updating the prior probability of visual symptoms for the patient based on the first response or the second response includes utilizing a Bayesian method (Lesmes, Page 6, Paragraph 2).
Regarding claim 21, Lesmes in view of Abrahamsson teaches the method of claim 12, wherein the first response to the first stimulus by the patient comprises a binary response (the probability of the observed response (either correct or incorrect) to the stimulus s (Lesmes, Page 15, Left Column, Paragraph 1)).
Regarding claim 22, Lesmes in view of Abrahamsson teaches the method of claim 12; however, Lesmes fails to explicitly disclose that the second image includes one or more of a lesser halo or lesser glare than the halo or the glare of the first image. Abrahamsson discloses that the second image includes one or more of a lesser halo or lesser glare than the halo or the glare of the first image (The cataract patients experienced a significant reduction of their glare problems and the glare score significantly decreased when the mean luminance was lowered (Abrahamsson, Page 1133, Right Col, Paragraph 1-Page 1134, Left Col, Paragraph 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lesmes in view of Abrahamsson so as to incorporate that the second image includes one or more of a lesser halo or lesser glare than the halo or the glare of the first image as taught by Abrahamsson a lesser halo or lesser glare is indicative of improved patient visibility (Abrahamsson, Page 1133, Paragraph 6-Page 1134, Paragraph 1).
Regarding claim 23, Lesmes in view of Abrahamsson teaches the method of claim 12, wherein Lesmes discloses the use of a computer interface (Lesmes, Page 3, Paragraph 2); however, Lesmes fails to explicitly disclose further comprising selecting, using the processor, a lens for the patient based on the measure of visual symptoms of the patient. Abrahamsson discloses selecting a lens for the patient based on the measure of visual symptoms of the patient (Generally, the glare score value increased as the transparency of the patient's lens decreased (Abrahamsson, Page 1134, Left Col, Paragraph 2)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lesmes in view of Abrahamsson so as to incorporate selecting, using the processor, a lens for the patient based on the measure of visual symptoms of the patient as taught by Abrahamsson as a chosen lens opacity is proportional to a glare score value of a patient, which indicates a level disability glare of the patient (Abrahamsson, Introduction).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesmes in view fo Abrahamsson and Maddess (US-5065767-A, previously presented).
Regarding claim 17, Lesmes in view of Abrahamsson teaches the method of claim 12, but Lesmes fails to explicitly disclose that the determining of the measure of the visual symptoms of the patient includes determining whether the visual symptoms of the patient exceed a threshold. Maddess discloses a method for determining glaucoma in patients, wherein Maddess further discloses that the determining of the measure of the visual symptoms of the patient includes determining whether the visual symptoms of the patient exceed a threshold (The threshold value is then compared with the threshold value for persons of normal vision. A higher than normal threshold value indicates that the subject may be suffering from glaucoma. Persons with well-developed glaucoma have threshold values that are approximately twice the threshold value of a person with healthy vision (Maddess, Abstract); The results of the experiments are shown in graphical form in the accompanying drawing. As will be seen, the ratio of the threshold contrast levels of the glaucoma suspects to the threshold contrast levels of the normal vision group is approximately 2:1 for all the temporal modulation frequencies used (Maddess, Col 5, lines 37-42)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lesmes in view of Abrahamsson so as to incorporate that the determining of the measure of the visual symptoms of the patient includes determining whether the visual symptoms of the patient exceed a threshold as taught by Maddess so as to allow for the determination of visual symptoms based on a comparison to healthy vision (Maddess, Abstract).

Response to Arguments
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 12-17 set forth in the previous office action (Applicant’s Remarks, Page 5) are not considered persuasive.

Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of claims 12 and 14-16 and the 35 U.S.C. 103 rejections of claims 13 and 17 set forth in the previous office action (Applicant’s Remarks, Pages 5-6) are not considered persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The combination of Lesmes in view of Abrahamsson teaches the amended limitations including but not limited to the feature of “determining, using a processor (a computerized test can exploit adaptive testing strategies that greatly improve testing efficiency without experimenter intervention (Lesmes, Page 3, Paragraph 2)), a second image based on the first response The stimuli were displayed on a Dell 17-inch color CRT monitor with an 85-Hz refresh rate…Stimuli were viewed binocularly with natural pupil at a viewing distance of approximately 175 cm in dim light (Lesmes, Page 8, Paragraph 4); After the observer finishes trial t, the updated posterior is used as the prior for trial t + 1 (Lesmes, Page 15, Paragraph 4)), the second image including one or more of halo or glare (Disability glare caused by media opacities can, at least partly, be explained as a real luminous veil at the fovea arising from scattering of the glare light within the media of the eye. An equivalent veiling luminance, Leq, expressed as a fraction n = Leq/E where E is the direct illuminance onto the eye from the glare light source, is a characteristic measure of the intraocular light scattering (Abrahamsson, Page 1132, Paragraph 8); Different test targets have been used for establishing the effect of glare light. The theoretical background for using the contrast sensitivity function as a measure of disability glare was presented by Paulsson and Sjostrand. In the present study, we have developed this method further and studied the influence of disability glare in cataract patients (Page 1134, Paragraph 4)) that is different than the halo or the glare of the first image (Lesmes, Page 15, Paragraph 4; The cataract patients experienced a significant reduction of their glare problems and the glare score significantly decreased when the mean luminance was lowered (Abrahamsson, Page 1133, Paragraph 6-Page 1134, Paragraph 1))”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                         
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791